
	
		II
		110th CONGRESS
		1st Session
		S. 1850
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Smith (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of Indian tribal governments as State governments for purposes of
		  issuing tax-exempt governmental bonds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Government Tax-Exempt Bond
			 Parity Act of 2007.
		2.Modifications of
			 authority of Indian tribal governments to issue tax-exempt bonds
			(a)In
			 generalSubsection (c) of section 7871 of the Internal Revenue
			 Code of 1986 (relating to Indian tribal governments treated as States for
			 certain purposes) is amended to read as follows:
				
					(c)Additional
				requirements for tax-exempt bonds
						(1)In
				generalSubsection (a) of section 103 shall apply to any
				obligation issued by an Indian tribal government (or subdivision thereof) only
				if—
							(A)such obligation
				is part of an issue 95 percent or more of the net proceeds of which are to be
				used to finance any facility located on the Indian reservation of such Indian
				tribal government, or
							(B)such obligation
				is part of an issue substantially all of the proceeds of which are to be used
				in the exercise of any essential governmental function.
							(2)Exclusion of
				gamingAn obligation described in subparagraph (A) or (B) of
				paragraph (1) may not be used to finance any portion of a building in which
				class II or III gaming (as defined in section 4 of the Indian Gaming
				Regulatory Act (25 U.S.C. 2702)) is conducted or
				housed or any other property actually used in the conduct of such
				gaming.
						(3)DefinitionsFor
				purposes of this subsection—
							(A)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community which is recognized as
				eligible for the special programs and services provided by the United States to
				Indians because of their status as Indians.
							(B)Indian
				reservationThe term Indian reservation means a
				reservation, as defined in section 4(10) of the Indian Child Welfare
				Act of 1978 (25 U.S.C.
				1903(10)).
							.
			3.Essential
			 governmental functionSubsection (e) of section 7871 of the
			 Internal Revenue Code of 1986 (defining essential governmental function) is
			 amended to read as follows:
			
				(e)Essential
				governmental functionThe term essential governmental
				function includes any function which is performed by a State or local
				government with general taxing
				powers.
				.
		4.Exemption from
			 registration requirementsThe
			 first sentence of section 3(a)(2) of the
			 Securities Act of 1933
			 (15 U.S.C.
			 77c(a)(2)) is amended by inserting or by any Indian
			 tribal government or subdivision thereof (within the meaning of section 7871 of
			 the Internal Revenue Code of 1986), after or
			 Territories,.
		5.Effective
			 dateThe amendments made by
			 this Act shall apply to obligations issued after the date of the enactment of
			 this Act.
		
